Citation Nr: 0926212
Decision Date: 07/14/09	Archive Date: 09/03/09

Citation Nr: 0926212	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  03-18 857A	)	DATE JUL 14 2009   
	)
RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a higher initial rating (to include separate 
ratings) for degenerative disc disease of the lumbar spine 
with right-sided sciatica, rated 20 percent disabling prior 
to February 24, 2002.

(The issues of entitlement to service connection for 
attention deficit hyperactivity disorder; sleep apnea; 
allergic rhinitis; constipation; tendonitis of feet; muscular 
and joint pain; and, right knee disability are the subject of 
a separate Board decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from February 1988 to February 
1992.

This matter came to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  In March 2007, the Veteran 
testified before a Veterans Law Judge at the Board.  In 
December 2007, the Board denied entitlement to an effective 
date earlier than February 24, 2002, for the grant of a 40 
percent disability rating for degenerative disc disease with 
sciatica.  A Motion for Reconsideration was received in April 
2008, and was granted per a September 2008 Order.  See 38 
U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 20.1000 (2008).

In April 2009, the Veteran was issued correspondence 
informing him that the Veterans Law Judge who conducted the 
March 2007 hearing was no longer employed with the Board, and 
that the Veteran had a right to another Board hearing.  In 
April 2009, the Veteran declined to appear for a new Board 
hearing.


FINDINGS OF FACT

1.  For the period prior September 17, 1999, the Veteran's 
degenerative disc disease of the lumbar spine was manifested 
by moderate limitation of motion, and recurring attacks; but 
without objective findings of sciatica or recurring attacks 
with intermittent relief.

2.  For the period from September 17, 1999, the Veteran's 
degenerative disc disease of the lumbar spine has been 
manifested by right-sided sciatica, characterized by 
recurring attacks with intermittent relief; but without 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for degenerative disc disease of the 
lumbar spine, for the period prior to September 17, 1999, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5293 (effective 
through September 22, 2002), Diagnostic Codes 5285 - 5295 
(effective through September 25, 2003).

2.  The criteria for a disability evaluation of 40 percent 
for degenerative disc disease of the lumbar spine with right-
sided sciatica, from September 17, 1999, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Code 5293 (effective through September 
22, 2002), Diagnostic Codes 5285 - 5295 (effective through 
September 25, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a)), VA has a duty to notify the claimant 
of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the Veteran claimed 
entitlement to service connection for lumbar spine disability 
in February 1992, and such claim was granted in a January 
2000 rating decision; thus, prior to enactment of the VCAA.  
Thereafter, the Veteran disagreed with the disability rating 
assigned, to include claiming entitlement to a separate 
disability rating for sciatica.  In April 2003, May 2004, and 
August 2005, the Veteran was issued VCAA letters with regard 
to his claim for a higher rating.  Collectively, the VCAA 
letters notified the Veteran of what information and evidence 
is needed to substantiate his claim for a higher rating, as 
well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 
(Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The notices 
provided to the Veteran in April 2003, May 2004, and August 
2005, were not given prior to the first AOJ adjudication of 
the claim.  However, the contents of these notices 
substantially complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  As the rating decision 
on appeal granted service connection, and assigned a 
disability rating and effective date for the award, statutory 
notice had served its purpose, and its application was no 
longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  The April 2003 statement of the case, and 
April 2003, May 2004, and August 2005 VCAA notices of record 
provided notice on the "downstream" issue of entitlement to 
an increased initial rating; while a November 2006 rating 
decision readjudicated the matter after the veteran and his 
representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  The veteran has 
had ample opportunity to respond/supplement the record, and 
is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred earlier in the 
process.  The veteran has neither alleged nor demonstrated 
how he has been prejudiced by the failure of the RO to 
provide him with notice as to initial ratings and initial 
effective dates prior to the grant of service connection.  
See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding 
that "where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

The Board notes that with respect to appeals of initially 
assigned disability ratings, such as the instant case, the 
additional notice requirements as set forth in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) also do not apply.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records are on file, as are VA 
and private treatment records.  There is no indication of 
relevant, outstanding records which would support the 
Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  

The Veteran has been afforded multiple VA examinations.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

Procedural History

On February 14, 1992, the Veteran filed a claim of service 
connection for low back disability.  A May 1992 rating 
decision denied entitlement to service connection, and the 
Veteran perfected a timely appeal.  In April 1998, the Board 
remanded the issue for further development.  

In a January 25, 2000 rating decision, the RO granted 
entitlement to service connection for low back pain due to 
lumbar degenerative disc disease, and assigned a 10 percent 
disability rating, effective February 9, 1992.  Such rating 
was assigned in consideration of 38 C.F.R. 4.71a, Diagnostic 
Code 5293 (2000).  On January 23, 2001, the Veteran submitted 
a timely notice of disagreement with regard to the disability 
rating assigned.  See 38 U.S.C.A. § 7105(a).  

In a December 15, 2001, rating decision, the RO assigned a 20 
percent disability rating to lumbar spine degenerative disc 
disease, effective February 9, 1992.  Such rating was 
assigned pursuant to Diagnostic Code 5293.  The RO viewed 
such decision as a total grant of the benefit sought in the 
January 2001 notice of disagreement; however, it does not 
appear as if the RO adequately addressed the Veteran's 
contentions in such notice of disagreement.  See AB v. Brown, 
6 Vet. App. 35 (1993).  In February 2002, the Veteran 
requested a separate rating for sciatica.  In an October 21, 
2002, rating decision, the RO assigned a 40 percent 
disability rating to degenerative disc disease lumbar spine, 
effective February 24, 2002.  On December 18, 2002, a notice 
of disagreement was received from the Veteran.  The Veteran 
specifically stated that he did not view the December 2001 
assignment of a 20 percent disability rating as a full grant 
of the benefit sought on appeal.  Such notice of disagreement 
was timely received with regard to the December 15, 2001, 
rating decision.  38 U.S.C.A. § 7105.  

Thus, the Board has determined that the issue in appellate 
status is entitlement to a higher initial rating in excess of 
20 percent prior to February 24, 2002, to include entitlement 
to a separate rating for sciatica.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  An October 2002 submission from the 
Veteran (received in January 2003) expresses satisfaction 
with the 40 percent disability rating eventually assigned by 
the RO.  Accordingly, the Board's consideration is directed 
to whether a rating of 40 percent was warranted prior to 
February 24, 2002, for the service-connected degenerative 
disc disease.  In reviewing this issue the Board recognizes, 
and will consider, the Veteran's contention that a separate 
rating should have been assigned for sciatica.   

Factual Background

In April 1992, the Veteran underwent a VA examination.  He 
complained of low back pain, stating that the pain is 
essentially in the low back on the right hand side and may 
radiate to the left hand side and is exacerbated by prolonged 
sitting or driving greater than thirty minutes.  On physical 
examination, he was able to walk on his toes and heels and 
squat completely without complications.  The vertebral 
alignment appeared intact.  There was no paravertebral spasms 
noted, no pain with straight leg lifting.  Flexion was to 75 
degrees, backward extension was 25 degrees, lateral rotation 
was 30 degrees on the right and left, and lateral flexion was 
35 degrees on the right and left.  Deep tendon reflexes in 
the knees were +2 bilaterally.  The biceps, triceps and 
brachial radial were hypoactive bilaterally.  A diagnosis of 
history of low back pain which is nonradiating was rendered.  
The examiner noted that the Veteran was symptomatic with 
functional impairment based on his history of intolerance to 
prolonged sitting or driving.  

On September 19, 1999, the Veteran underwent another VA 
examination.  He complained of back pain which moves into his 
right buttock.  It increases with walking, hiking, moving 
from sitting to standing and it gets better when he lies 
down.  The pain varies from 1 to 7 on a 10 point scale, and 
normally is approximately 2.  On physical examination, there 
was no tenderness over his lumbar spine, but there was 
sciatic notch tenderness.  Deep tendon reflexes were brisk, 
bilaterally.  He had 90 degrees of flexion, 20 degrees of 
dorsiflexion, 20 degrees of right and left flexion, and 50 
degrees of right and left rotation.  The examiner diagnosed 
low back pain with right-sided sciatica, as likely as not due 
to DDD.  

In November 1999, the Veteran underwent another VA 
examination.  The Veteran complained of mild to severe 
constant back pain.  His pain involves his low back, with 
radiation to the mid portion of the back and occasionally to 
his right buttock.  The pain is aching and stabbing in 
character, and he sometimes has soreness.  His back feels 
worse if he jogs, runs, or rides in a car.  There is no 
change of his symptoms when he coughs or sneezes.  His 
symptoms are better if he takes medication or rests.  He 
denied any swelling of his back, and denied the use of 
assistive devices.  He has pain negotiating stairs.  On 
physical examination, he had slight limitation of motion of 
the back.  With forward flexion he was able to bring his 
fingertips to within 3 inches of the floor.  There was slight 
limitation of extension and moderate limitation of lateral 
bending to the right with slight limitation of lateral 
bending to the left.  Flexion was to 100 degrees, extension 
was to 15 degrees, lateral bending was to 15 degrees on the 
right and 20 degrees on the left, and rotation was to 55 
degrees on the right and left.  There was no lumbar 
paraspinous spasm or tenderness.  He walked well on his toes 
and heels.  Formal motor examination revealed normal strength 
of toe flexors and extensors, ankle flexors and extensors, 
knee flexors and extensors, and hip flexors bilaterally.  
Sensation was intact to light touch in both lower 
extremities.  Straight-leg raising was limited to 45 degrees 
on the right and to 40 degrees on the left by hamstring 
tightness.  There was no tenderness over the sacrum or 
lumbosacral joint.  The examiner diagnosed low back pain due 
to lumbar degenerative disc disease, and a comment by the 
examiner that he has no neurologic deficit, but he does have 
limited straight-leg raising.

In September 2002, the Veteran underwent a VA examination.  
He reported daily pain in his back, like a throbbing.  
Running will cause the spread of pain laterally on the right 
side and up the back and also to the mid portion of his back.  
Lumbar and thoracic regions are affected.  He noticed an 
increase in back pain and right buttocks numbness and 
tingling if he walks severe inclines, too fast, or too far.  
Prolonged sitting causes discomfort in his right buttocks, 
leg, and lower back.  At one time, the pain was radiating 
into the posterior right thigh and the right foot went numb 
and that was after prolonged walking and running.  He avoids 
running and prolonged sitting.  At his job, sitting at a 
computer desk, his boss allows him to get up and walk around 
periodically to prevent discomfort.  He denied any bladder 
concerns, although reported that with a bowel movement, he 
may have difficulty straining but can evacuate without 
digital stimulation.  He denied any postural changes and 
stated that if he stays within his limitations he has no 
difficulties other than a dull ache in the back and right 
buttocks.  He suffers foot numbness and thigh pain only with 
prolonged activity.  On physical examination, his gait was 
normal and the musculature to the back was within normal 
limits.  Forward flexion was to 50 degrees.  He reported that 
it is generally better than that, but his long trip in a car 
exacerbated the back discomfort.  Backward extension was to 
14 degrees, and right and left lateral flexion was to 14 
degrees.  There was tenderness to palpation over the lower 
thoracic and upper and lower lumbar regions and the right 
paraspinal region.  His lower extremities were without muscle 
atrophy that was apparent.  The left leg muscle groups were 
5/5, and the right leg muscle groups were 4/5.  He had to 
brace himself for testing of the right side of the leg 
secondary to the fact that he had an exacerbation of his back 
pain on the way to the appointment.  The examiner diagnosed 
radicular sciatic neuralgic secondary to history of low back 
strain.  

Laws and Regulations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

During the pendency of the Veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  Thus, 
as the issue is entitlement to a disability rating in excess 
of 20 percent prior to February 24, 2002, only the 
regulations in effect during the period of the appeal prior 
to February 24, 2002, will apply.

Pertinent rating criteria in effect prior to September 2002 
provided as follows:

Under Diagnostic Code 5286, a 60 percent evaluation is 
assigned for complete bony fixation (ankylosis) of the spine 
at a favorable angle with marked deformity and involvement of 
major joints (Marie- Strumpell type) or without other joint 
involvement (Bechterew type), and a 100 percent evaluation is 
assigned for ankylosis of the spine at an unfavorable angle 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion.  The Board observes 
that the words "moderate" and "severe" are not defined in 
the VA rating schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  Although the criteria under Diagnostic Code 5292 is 
less defined than the criteria in effect September 26, 2003, 
and numerical ranges of motion were not provided in the prior 
rating criteria, guidance can be obtained from the amended 
regulations.  In adopting specific ranges of motion to define 
what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometry.  See 67 Fed. Reg. 56,509 
(Sept. 4, 2002).

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
If there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

Analysis

The RO rated the Veteran's lumbar spine disability 20 percent 
disabling from February 9, 1992, to February 24, 2002, 
pursuant to Diagnostic Code 5293, pertaining to 
intervertebral disc syndrome.  Such rating contemplates 
moderate intervertebral disc syndrome with recurring attacks.  
The Board again notes that a 40 percent disability rating was 
subsequently assigned, effective February 24, 2002, also 
pursuant to Diagnostic Code 5293.  Such disability rating was 
assigned in contemplation of findings reported at the 
September 2002 VA examination which showed pain radiating 
into the posterior right thigh and right foot with numbness 
after prolonged walking and prolonged running, and a 
diagnosis of radicular sciatic neuralgic secondary to history 
of low back strain.  

As detailed hereinabove, the Board has reviewed the entirety 
of the medical evidence prior to February 24, 2002, to 
determine whether a disability rating in excess of 20 percent 
is warranted.  The Board acknowledges the Veteran's 
subjective complaints of pain in the low back on the right 
side radiating to the left hand side contained in the April 
1992 VA examination report; however, on objective examination 
there was no pain with straight leg lifting, and the examiner 
specifically diagnosed history of low back pain which is 
nonradiating.  The Veteran's main complaint was of pain 
exacerbated by prolonged sitting or driving.  Such objective 
findings documented in the April 1992 VA examination report 
do not warrant a disability rating of 40 percent under 
Diagnostic Code 5293, as the subjective complaints and 
objective findings do not reflect that his disability is 
severe, characterized by recurring attacks with intermittent 
relief.  Likewise, a 40 percent disability rating is not 
warranted under Diagnostic Code 5292, as there are no 
objective findings of severe limitation of motion.  Normal 
flexion is to 90 degrees, and he exhibited 75 degrees of 
flexion, and extension was to 25 degrees, where normal is 30 
degrees.  Although the Veteran complained of pain and 
impairment following prolonged sitting or driving, the 
examiner did not note any weakness, fatigability or 
incoordination.  Considering the Veteran's complaints and the 
aforementioned additional loss of motion, the Board finds 
that application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 does 
not provide a basis for a rating higher than 20 percent based 
on such examination findings.

Unfortunately, there is no medical evidence of record 
pertaining to the spine for the period subsequent to April 
1992, and prior to the September 17, 1999, VA examination.  
The September 17, 1999, VA examination report contains 
subjective complaints of back pain which moves into his right 
buttock, and sciatic notch tenderness on physical 
examination.  The examiner diagnosed low back pain and, 
right-sided sciatica.  Likewise, on objective examination in 
November 1999, the Veteran complained of pain in his lower 
back, with radiation to the mid portion of the back and 
occasionally to the right buttock.  He complained of an 
aching and stabbing pain, and occasional soreness.  Straight-
leg raising was limited to 45 degrees on the right and to 40 
degrees on the left by hamstring tightness.  The examiner 
opined that the Veteran did not have a neurologic deficit, 
but had limited straight-leg raising.  

In light of such subjective complaints of radiating pain and 
objective findings of right-sided sciatica and limited 
straight-leg raising, the Board has determined that a 40 
percent disability rating is warranted pursuant to Diagnostic 
Code 5293, in contemplation of severe intervertebral disc 
syndrome characterized by recurring attacks with intermittent 
relief.  Such disability rating is warranted effective 
September 17, 1999, the date the VA examination was conducted 
that first showed this degree of disability.  

In view of the veteran's October 2002 statement expressing 
satisfaction with the 40 percent disability rating, assigned 
effective February 24, 2002, the Board views the assignment 
of a 40 percent disability rating, effective September 17, 
1999, as a full grant of the benefit sought on appeal with 
respect to such time period.  See Grantham v. Brown, 114 F. 
3d 1156, 1158 (Fed. Cir. 1997).  In any event, a 60 percent 
disability rating would not be warranted, as the subjective 
and objective evidence does not reflect persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstratable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  

One of the Veteran's main arguments is that he should be 
entitled to a separate rating for sciatica in addition to the 
rating assigned under Code 5293 for the disc disease.  
However, review of the provisions of Code 5293 shows that 
sciatic neuropathy is expressly listed as one of the symptoms 
contemplated under that Code.  The Board believes that a 
separate rating would amount to prohibited pyramiding.  38 
C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994) (the critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition).  In other words, the 
symptoms of the Veteran's disc disease considered in 
assigning the rating under Code 5293 already recognized the 
sciatica.  A separate rating for sciatica is therefore not 
warranted.

The Board has also considered the assignment of an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1); however, the 
record contains no objective evidence that the Veteran's 
service-connected lumbar spine disability results in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluations.  
Additionally, the objective evidence does not reflect 
frequent periods of hospitalization due to his disability.  
Accordingly, the Board finds that the impairment resulting 
from the Veteran's disability is appropriately compensated by 
the currently assigned schedular ratings and referral for 
consideration under 38 C.F.R. § 3.321 is not warranted.

In reviewing the issue on appeal, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b).  However, the 
preponderance of the evidence is against assignment of a 
rating in excess of 20 percent rating prior to September 17, 
1999.  


ORDER

Entitlement to a disability rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine with right-
sided sciatica, prior to September 17, 1999, is denied.

Entitlement to a disability rating of 40 percent for 
degenerative disc disease of the lumbar spine with right-
sided sciatica is granted from September 17, 1999, subject to 
applicable laws and regulations governing payment of VA 
monetary benefits.  



			
	GEORGE R. SENYK 	JAMES L. MARCH
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


Citation Nr: 0738984	
Decision Date: 12/12/07    Archive Date: 12/19/07	

DOCKET NO.  03-18 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than February 24, 
2002, for the grant of an increased rating of 40 percent for 
service-connected degenerative disc disease of the lumbar 
spine with right-sided sciatica.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1988 to February 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Chicago, Illinois.


FINDINGS OF FACT

1.  By rating decision dated in December 2001, service 
connection for lumbar spine degenerative disc disease was 
granted.  A 20 percent disability rating was assigned, 
effective February 9, 1992, the day following the veteran's 
separate from active service.

2.  Received on February 24, 2002, was a claim for disability 
benefits.  The veteran stated he had sciatica and he referred 
to his file "regarding a current disability, degenerative 
disc disease, which was found to be service connected and 
20 percent disabling."

3.  Symptomatology on the September 2002 VA examination 
reflected that the veteran's disc disease had increased in 
severity and warranted the assignment of a higher evaluation.  




CONCLUSION OF LAW

The criteria for an effective date earlier than February 24, 
2002, for the grant of a 40 percent disability rating for 
degenerative disc disease with sciatica have not been met.  
38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. §§ 3.157, 
3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented on the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements required 
for a claim, including notice of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the effective date assigned 
following the grant of service connection.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an effective date has been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering Section 5103(a) notice no 
longer required because the purpose of the notice intended to 
serve has been fulfilled.  Id., at 490-91.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.

The Board also concludes that VA's duty to assist the veteran 
has been satisfied.  The veteran testified at a hearing 
before the undersigned in March 2007 in Washington, D.C.  A 
transcript of the hearing proceedings is of record and has 
been reviewed.  Reports of VA examinations over the years 
have been obtained, and contain sufficient findings to 
evaluate the veteran's service-connected disability.  There 
is no evidence of the existence of additional evidence that 
would support the veteran's claim.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of the claim.

Therefore, the Board finds that VA has satisfied its duty to 
inform and assist the claimant in development of his claim.  
Therefore, he is not prejudiced by the Board considering the 
merits of the claim in this decision.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 
U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experienced certain symptoms over the years.  See, for 
example, Layno v. Brown, 6 Vet. App. 465 (1994).  As a 
layman, however, he is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current low back disorder because he does not have the 
requisite medical expertise.  See, for example, Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Earlier Effective Date

In general, the effective date of an evaluation and award of 
compensation will be the day following separation from 
service, or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

At the outset, it must be pointed out that a claim must be 
filed in order for any type of benefit to accrue or be paid.  
38 U.S.C.A. § 5101(a); Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  There is no provision in the law for 
awarding an earlier effective date based simply on the 
presence of a disability.  See Brennan v. West, 12 Vet. App. 
32, 35 (1998) (the mere presence of medical evidence of a 
condition does not establish an intent on the part of the 
veteran to seek service connection for the disability).

The effective date of claim for an increased evaluation would 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  Nevertheless, the effective 
date of an award of increased compensation can be the 
earliest date as of which it was ascertainable that an 
increase in disability had occurred, if the application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 
10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. 
App. 442 (1999) (VA must consider all the evidence of record, 
including that which predated a decision on the same matter, 
to determine when an ascertainable increase occurred in the 
rating disability).  The award of an increased rating should 
normally be effective either on the date of receipt of the 
claim or on some date in the preceding year if it was 
ascertainable that the disorder had increased in severity 
during that time.  See also VAOPGCPREC 12-98.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101; 38 C.F.R. § 3.151.  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement to evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. §§ 3.1(p), 3.155(a) (2007).  See Servello 
v. Derwinski, 3 Vet. App. 196, (1992) 

By rating decision dated in December 2001, service connection 
for lumbar spine degenerative disc disease was granted.  A 20 
percent rating was assigned, effective February 9, 1992, the 
day following the veteran's separation from service.  
Reference was made to a January 2000 rating decision that 
assigned a 10 percent evaluation for the low back disability.  
The revised decision in December 2001 reflected that the 
decision was not based on clear and unmistakable error, but 
was rather based on a different interpretation of the 
evidence of record.  The veteran was informed of the 
determination by communication dated December 21, 2001.  He 
was told that the 20 percent evaluation for his degenerative 
disc disease was assigned effective February 9, 1992.  He was 
told that this decision "constitutes a total grant of 
benefits sought on appeal."  While the veteran has claimed 
that this was not a total grant of the benefits sought, he 
did not express this concern in a timely manner.  In a 
January 16, 2002, communication to the RO in which he 
requested a copy of his claims file, he merely stated that " 
my disability is degenerative disc disease and I am rated at 
20 percent disabled."  He expressed no disagreement or 
problem with the 20 percent evaluation.

The veteran filed a claim for increased disability benefits 
on February 24, 2002.  He referred to sciatica.  He was 
accorded an examination by VA in September 2002.  He was 
given a diagnosis of radicular sciatic neuralgia secondary to 
history of low back strain.  It was noted that he had foot 
numbness and thigh pain with prolonged activity.  It was also 
noted the long trip to the examination exacerbated his back 
discomfort.  He had to brace himself for testing of the right 
side of the leg secondary to the back pain.  

As a result of the findings on the examination, by rating 
decision dated in October 2002, the 20 percent evaluation for 
the degenerative disc disease of the lumbar spine was 
increased to 40 percent, effective February 24, 2002, the 
date of receipt of the claim for increase.

Neither the veteran nor his representative has identified any 
claim, formal or informal, or any communication that might be 
construed as a claim, prior to the current effective date of 
February 24, 2002.  The veteran expressed no timely 
disagreement with the December 2001 rating decision granting 
a 20 percent disability rating.  In the January 2002 
statement he acknowledged that he was rated as 20 percent 
disabling and expressed no disagreement with that evaluation.  

The Board is aware that evidence of record reveals that a VA 
spine examination in September 1999 made reference to low 
back pain with right-sided sciatica, described as likely as 
not due to degenerative disc disease.  However, the mere 
existence of medical records generally cannot be construed as 
an informal claim; rather, there must be some intent by the 
claimant to apply for benefits.  See Brannon v. West, 12 Vet. 
App. 32 (1998) (noting that VA "is not required to anticipate 
a claim for a particular benefit when no intention to raise 
it was expressed"); 38 C.F.R. § 3.155(a) (2007) (any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA...may be 
considered an informal claim."  It follows logically that 
where there can be found no intent to apply for VA benefits, 
a claim for entitlement to such benefits has not been 
reasonably raised.  

The Board notes that the diagnostic code under which the 
veteran's back disability was rated in the 2001 and 2002 
decisions was Code 5293.  That code has since been revised.  
However, it was the code in effect at the time of the rating 
decisions and that particular code contemplated neurological 
impairment in its rating criteria.  

Accordingly, although the veteran may indeed have suffered 
from sciatic radiculopathy prior to February 24, 2002, the 
first noted increase in his symptomatology was on the 
September 2002 examination.  The effective date for the 
increased rating of 40 percent is not any earlier than the 
date of receipt of the claim.  As noted above, the Board may 
go back one year prior to the date of receipt of the claim, 
but there is no evidence of record regarding the back 
covering that time frame.  The Board is sympathetic to the 
veteran's situation, but concludes that an effective date 
earlier than February 24, 2002, is not warranted in this case 
under VA regulations governing effective dates for increased 
disability benefits.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
As a preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).




ORDER

An effective date earlier than February 24, 2002, for the 
assignment of a 40 percent disability rating for degenerative 
disc disease with sciatic neuropathy is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


